Citation Nr: 1600401	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  11-28 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for iliotibial band syndrome of the right knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1969 to October 1973; and from November 1975 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In connection with this appeal, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of that hearing has been associated with the claims file.

This matter was previously remanded by the Board in January 2015 for further development.

A service connection claim for a low back disability with right lower extremity radiculopathy, weakness and atrophy was also on appeal before the Board, and remand in January 2015 for further development.  During the pendency of the claims appeal period service connection for this disability was granted in an April 2015 rating decision.  Therefore, this claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59(Fed. Cir. 1997).


FINDING OF FACT

The Veteran's currently diagnosed iliotibial band syndrome of the right knee is the result of his service-connected low back disability with right lower extremity radiculopathy, weakness and atrophy.





CONCLUSION OF LAW

The criteria for service connection for iliotibial band syndrome of the right knee have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The claim for service connection for iliotibial band syndrome of the right knee has been granted, as discussed below.  Any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328(Fed. Cir. 2006).

Merits of the Claim

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512(1998); see also Allen, supra.

The medical evidence reveals that the Veteran has a diagnosis of iliotibial band syndrome of the right knee.  See December 2010 VA examination.  Further, based upon findings noted on his December 2010 VA examination, the Veteran was service connected for a low back disability with right lower extremity radiculopathy, weakness and atrophy.  See April 2015 Rating Decision.  Therefore the first and second elements of Wallin are met.

With respect to the remaining nexus evidence, as stated the Veteran was afforded a VA examination in December 2010.  This examination included his claimed lumbar spine condition and his bilateral knee and ankle conditions.  In January 2011, the examiner provided an addendum opinion.  The examiner opined that his current iliotibial band syndrome was secondary to his lumbar spine condition.  Rationalizing that his "mechanics and gait have been altered causing the right-sided IT band syndrome."

In light of the January 2011 positive VA opinion linking the Veteran's service-connected low back disability with his iliotibial band syndrome and the lack of sufficiently probative medical evidence to contradict this, the Board finds that the medical evidence in this case is, at minimum, in equipoise regarding the question of whether the Veteran's current iliotibial band syndrome is related to his service-connected low back condition.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for iliotibial band syndrome is granted on a secondary basis.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).


ORDER

Entitlement to service connection for iliotibial band syndrome of the right knee is granted.


____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


